Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 05/04/2022. Claims 1, 4, 8-9, 11, 13, 16, 19-20 have been amended. Claims 6, 12 and 14-15 have been cancelled. Claims 21 have been newly added. Claims 1-5, 7-11, 13, 16-21 are now pending in this Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-11, 13, 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al (U.S. Pub No. 2013/0073979 A1), and in view of Baldini Soares et al (U.S. Pub No. 2018/0189389 A1), and further in view of McGibney et al (U.S. Pub No. 2016/0048368 A1).

As per claim 1, Shepherd discloses a method performed by one or more computers, the method comprising: 
storing semantic graph data indicating a semantic graph of objects and relationships between the objects, wherein the semantic graph data defines an action object that represents an action that can be performed by the one or more computers, wherein the semantic graph data indicates a particular object type or a particular data type with which the action defined by the action object can be perform (Par [0030, 0038] and fig 3C actions type);
receiving a request from the client device over a communication network; generating response data to provide to the client device in response to the request (par [0050]);
identifying use of an object of the particular object type or data of the particular data type involved in generating the response data (Par [0030, 0038] object type); and
in response to identifying the use of the object of the particular object type or data of the particular data type, (par [0036-0037]). 
Shepherd discloses graph but silence about semantic graph. However, Baldini Soares discloses semantic graph (Par [0050]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Baldini Soares into the teachings of Shepherd in order to provide semantic flow graph by matching the annotation flow graph (Par [0004]).    

Shepherd and Baldini do not explicitly disclose wherein the data indicates a particular attribute that is used to perform the action, providing, to the client device in response to the request, the user interface data configured to cause presentation of an interactive user interface element for the action with the response data at the client device, the interactive user interface element being selectable by a user to initiate the action using a value for the particular attribute determined from the object or data involved in generating the response data.
However, McGibney discloses wherein the data indicates a particular attribute that is used to perform the action; providing, to the client device in response to the request, the user interface data configured to cause presentation of an interactive user interface element for the action with the response data at the client device, the interactive user interface element being selectable by a user to initiate the action using a value for the particular attribute determined from the object or data involved in generating the response data (Par [0021, 0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McGibney into the teachings of Shepherd as modified by Baldini Soares in order to display in a manner that efficiently utilizes available (Par [0003]).    
As per claim 2, Shepherd discloses the method of claim 1, wherein identifying the object of the particular object type or the data of the particular data type comprises: determining that an operation of the one or more computers involves a first object that is not directly connected to the action object in the semantic graph data; and determining, based on semantic graph data for the particular object, that the first object has a predetermined relationship in the semantic graph with the object of the particular object type or the data of the particular data type; wherein providing the indication that the action represented by the action object can be initiated comprises providing an indication that the action can be initiated for an item represented in the semantic graph by the first object based on determining that the first object has a predetermined relationship in the semantic graph with the object of the particular object type or the data of the particular data type (Par [0050, 0058, 0081]). As per claim 3, Shepherd discloses the method of claim 2, wherein the predetermined relationship is that the object of particular object type or the data of the particular data type is an attribute or property of the first object (Par [0008]). As per claim 4, Shepherd discloses the method of claim 1, wherein identifying an object of the particular object type or data of the particular data type comprises identifying the object of the particular object type or data of the particular data type in search results, a recommendation, a user interface, metadata for a user interface, data retrieved from a database, a document, or a file. As per claim 6, Baldini Soares discloses the method of claim 1, wherein the particular object type or the particular data type is a particular object type that represents a combination of data of a first data type, wherein the data of the first data type has a specific one of multiple different semantic meanings for the first data type in the semantic graph (Par [0043, 0052]. As per claim 7, Shepherd discloses the method of claim 1, wherein the particular object type or the particular data type is an attribute, a fact, a metric, or an object representing a person, a place, a thing, a concept, or data (par [0061]). As per claim 8, Shepherd discloses the method of claim 1, wherein identifying the use of the object of the particular object type or data of the particular data type comprises determining that an operation of an analytics system involves the object of the particular object type or the data of the particular data type (Par [0037]). As per claim 9, Shepherd discloses the method of claim 8, comprising: after providing the user interface data indication, receiving, an instruction that triggers use of the action object to perform the action using the object of the particular object type or data of the particular data type (fig 3D-3F and par [0088, 0090-0093]). As per claim 10, Baldini Soares discloses the method of claim 9, wherein the instruction is provided automatically by the analytics system without user input requesting initiation of the action (Par [0023]). As per claim 11, Shepherd discloses the method of claim 1, wherein identifying the use of the object of the particular object type or data of the particular data type comprises identifying a reference to the object the object of the particular object type or data of the particular data type in data for a user interface or data for presentation on a user interface (fig 3D-3F and par [0088, 0090-0093]).As per claim 13, Baldini Soares discloses the method of claim 1, further comprising: identifying, based on the semantic graph data, one or more conditions associated with the action object; and determining that the one or more conditions associated with the action object are satisfied; wherein providing the user interface data for the interactive user interface element is based on determining that the one or more conditions associated with the action object are satisfied (par [0087]). As per claim 17, Baldini Soares discloses the method of claim 1, wherein the one or more computers are part of an analytics system, and the action is an action performed outside the analytics system (Fig 11, computer, phone, car). As per claim 18, Shepherd discloses the method of claim 1, wherein the one or more computers are part of an analytics system, and the action is an action performed by the analytics system (Par [0090-0093]). As per claim 19, Shepherd discloses a system comprising: 
one or more computers; and one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising (Par [0025]): 
storing semantic graph data indicating a semantic graph of objects and relationships between the objects, wherein the semantic graph data defines an action object that represents an action that can be performed by the one or more computers, wherein the semantic graph data indicates a particular object type or a particular data type with which the action defined by the action object can be perform (Par [0030, 0038] and fig 3C actions type);
Receiving a request from the client device over a communication network; generating response data to provide to the client device in response to the request (par [0050]);
identifying use of an object of the particular object type or data of the particular data type involved in generating the response data (Par [0030, 0038] object type); and
in response to identifying the use of the object of the particular object type or data of the particular data type, (par [0036-0037]). 
Shepherd discloses graph but silence about semantic graph. However, Baldini Soares discloses semantic graph (Par [0050]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Baldini Soares into the teachings of Shepherd in order to provide semantic flow graph by matching the annotation flow graph (Par [0004]).    

Shepherd and Baldini do not explicitly disclose wherein the data indicates a particular attribute that is used to perform the action, providing, to the client device in response to the request, the user interface data configured to cause presentation of an interactive user interface element for the action with the response data at the client device, the interactive user interface element being selectable by a user to initiate the action using a value for the particular attribute determined from the object or data involved in generating the response data.
However, McGibney discloses wherein the data indicates a particular attribute that is used to perform the action; providing, to the client device in response to the request, the user interface data configured to cause presentation of an interactive user interface element for the action with the response data at the client device, the interactive user interface element being selectable by a user to initiate the action using a value for the particular attribute determined from the object or data involved in generating the response data (Par [0021, 0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McGibney into the teachings of Shepherd as modified by Baldini Soares in order to display in a manner that efficiently utilizes available (Par [0003]).    
As per claim 20, Shepherd discloses one or more computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 
storing semantic graph data indicating a semantic graph of objects and relationships between the objects, wherein the semantic graph data defines an action object that represents an action that can be performed by the one or more computers, wherein the semantic graph data indicates a particular object type or a particular data type with which the action defined by the action object can be perform (Par [0030, 0038] and fig 3C actions type);
Receiving a request from the client device over a communication network; generating response data to provide to the client device in response to the request (par [0050]);
identifying use of an object of the particular object type or data of the particular data type involved in generating the response data (Par [0030, 0038] object type); and
in response to identifying the use of the object of the particular object type or data of the particular data type, (par [0036-0037]). 
Shepherd discloses graph but silence about semantic graph. However, Baldini Soares discloses semantic graph (Par [0050]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Baldini Soares into the teachings of Shepherd in order to provide semantic flow graph by matching the annotation flow graph (Par [0004]).    

Shepherd and Baldini do not explicitly disclose wherein the data indicates a particular attribute that is used to perform the action, providing, to the client device in response to the request, the user interface data configured to cause presentation of an interactive user interface element for the action with the response data at the client device, the interactive user interface element being selectable by a user to initiate the action using a value for the particular attribute determined from the object or data involved in generating the response data.
However, McGibney discloses wherein the data indicates a particular attribute that is used to perform the action; providing, to the client device in response to the request, the user interface data configured to cause presentation of an interactive user interface element for the action with the response data at the client device, the interactive user interface element being selectable by a user to initiate the action using a value for the particular attribute determined from the object or data involved in generating the response data (Par [0021, 0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McGibney into the teachings of Shepherd as modified by Baldini Soares in order to display in a manner that efficiently utilizes available (Par [0003]).    

As per claim 21, McGibney discloses the method of claim 1, wherein the object of the particular object type has a value for the particular attribute or the particular data type provides a value for the particular attribute; and wherein providing the user interface data is performed in response to determining that the object of the particular object type has a value for the particular attribute or the particular data type provide a value for the particular attribute (Par [0035]).    



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al, and Baldini Soares et al, and McGibney et al, and further in view of Wilson et al (U.S. Pub No. 2014/0267344 A1).
As per claim 16, Shepherd discloses the method of claim 1, comprising: identifying, based on the semantic graph data, multiple action objects that represent different actions and that are each associated with the object of the particular object type or the data of the particular data type in the semantic graph; providing user interface data for interactive user interface element (fig 3D-3F and par [0088, 0090-0093]).
Shepherd discloses graph but silence about semantic graph. However, Baldini Soares discloses semantic graph (Par [0050]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Baldini Soares into the teachings of Shepherd in order to provide semantic flow graph by matching the annotation flow graph (Par [0004]).    
Shepherd and Baldini Soares do not explicitly providing user interface data for interactive user interface elements 
However, McGibney discloses providing user interface data for interactive user interface elements (Par [0021, 0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McGibney into the teachings of Shepherd as modified by Baldini Soares in order to display in a manner that efficiently utilizes available (Par [0003]).    
Shepherd and Baldini Soares do not explicitly disclose selecting, based on the semantic graph data, a proper subset of the actions represented by the multiple action objects; and providing indications of only the actions in the selected proper subset.

However Wilson discloses selecting, based on the semantic graph data, a proper subset of the actions represented by the multiple action objects; and providing indications of only the actions in the selected proper subset (Par [0062, 0070]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wilson into the teachings of Shepherd as modified by Baldini Soares in order to explicitly modify lighting workflows (Par [0006]).    


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 22, 2022
/THU N NGUYEN/Examiner, Art Unit 2154